Journal Entries (1823): Journal 3: (1) Warrant to confess judgment filed, judgment *p. 463.
Papers in File: (i) Precipe for capias; (2) capias and agreement to appear; (3) notice to sheriff to allow defendant time to find bail; (4) notice to sheriff to liberate defendant; (5) warrant of attorney to confess judgment; (6) declaration, oyer, cognovit; (7) precipe for execution ca. sa.; (8) writ of ca. sa. and return; (9) letter from sheriff to clerk; (10) notice of set off of land against judgment, and acceptance of land specified. 1822-23 Calendar} MS> p. 158; 1824-36 Calendar, MS p. 1. Recorded in Book B, MS pp. 288-90.